ORDER ON TRUSTEE’S MOTION TO DEEM MORTGAGE CURRENT

DONALD E. CALHOUN, Jr., Bankruptcy Judge.
This matter comes before the Court upon the motion of the Chapter 13 Trustee for an order deeming the mortgage obligation of the Debtors to Washington Mutual Home Loans current as of the date of such order. Upon review of the case file, the Court cannot determine that Washington Mutual Home Loans is the mortgage holder for the Debtors’ residence. No proof of claim by Washington Mutual Home Loans is not listed in the schedules as holding a mortgage on Debtors’ residence.
Based upon the foregoing, the Court cannot determine Washington Mutual Home Loans’ relationship to Debtors’ case or determine whether the party affected by the proposed relief received proper notice and an opportunity to object. Therefore, the Chapter 13 Trustee’s motion to deem the mortgage current is denied without prejudice.
IT IS SO ORDERED.